DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed with the request for continued examination filed 8/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.

Claim Status
Claims 1-5 are pending
Claim 1 is currently amended.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “wherein a gas discharge port through which a gas is supplied is not installed below the first plasma generating part” is considered to be new matter, especially in light of the limitation “wherein the first plasma generating part includes an antenna and a microwave generator”. 
Particularly, the negative modifier “not” is an exclusionary word that prohibits any part of the gas discharge port being disposed below either the antenna or the microwave generator. While there appears to be support for the gas discharge port not being disposed below the antenna, there is no explicit or implicit support for the gas discharge port not being disposed below the microwave generator (shown schematically as #37 in Fig. 1). As such, this limitation is considered to be new matter.
Regarding claims 2-5, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein a gas discharge port through which a gas is supplied is not installed below the first plasma generating part” is considered to be indefinite claim language, especially in light of the limitation “wherein the first plasma generating part includes an antenna and a microwave generator” as well as the instant disclosure.
Particularly, the negative modifier “not” is an exclusionary word that prohibits any part of the gas discharge port being disposed below either the antenna or the microwave generator. While the disclosure is clear that the gas discharge port is not 
In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “wherein a gas discharge port through which a gas is supplied is not installed below the entirety of the first plasma generating part”.

Regarding claim 2, the claim recites a position of a physical component (second exhaust port) as a function of a variable condition (where an atmosphere of the modification region and the atmosphere of the reaction region are simultaneously exhausted). Courts have held that claims that reference an object that is variable may be rendered indefinite, since the specifics surrounding the condition (where an atmosphere of the two regions are simultaneously exhausted) are not found in the specification. As such, one of ordinary skill in the art would not reasonably be apprised of the scope of the invention. See MPEP 2173.05(b).
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “wherein the second exhaust port is located at a position adjacent the modification region and the reaction region”.

Regarding claims 3-5, the claims are rejected at least based upon their dependencies to claims 1 and 2, whose defects they inherit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Karakawa (US Pub. 2014/0242814) in view of Kato (US Pub. 2013/0059415) and Yamamoto (US Pub. 2015/0325434).
Regarding claim 1, Karakawa teaches a film forming apparatus ([0050] and Fig. 3, film forming device #10) for forming a nitride film ([0002]) of a raw material component on a substrate ([0053] and Fig. 5: wafers W) inside a vacuum vessel ([0064] and Fig. 5, exhausting device #34 is a vacuum pump) by revolving a rotary table on 
a raw material gas supply part ([0056] and Fig. 6, injection unit #16a) facing the rotary table ([0054] and Fig. 6, facing the top of mounting table #14), and having a first discharge port ([0055] and Fig. 6, injection nozzles #16h) that discharges the raw material gas ([0062] and Fig. 6, from gas source #16g), a first exhaust port ([0057] and Fig. 6, exhaust port #18a) that surrounds the first discharge port (see Fig. 6) and a second discharge port ([0058] and Fig. 6, injection nozzle #20a) that surrounds the first exhaust port (see Fig. 6) and discharges a purge gas ([0058]: nitrogen or argon); 
a reaction region (see annotated Fig. 5 below) spaced apart from the raw material gas supply part in the circumferential direction of the rotary table (as in Fig. 6, space for reaction to occur on the wafer above table #14 and between the gas supply part); 
a modification region (see below, combination of 1st and 2nd modification regions) spaced apart from the reaction region in the circumferential direction of the rotary table (see as annotated below, clockwise direction); 

    PNG
    media_image1.png
    473
    533
    media_image1.png
    Greyscale

a first plasma generating part ([0068], [0075] and Fig. 10: plasma generating unit #22 and microwave generator #48) provided in the modification region (see Fig. 4, each modification region has a plasma generating unit #22), 
wherein the first plasma generating part includes an antenna ([0068] and Fig. 10, antenna #22a) and a microwave generator ([0075] and Fig. 10, microwave generator #48),
wherein a gas discharge port ([0076] and Fig. 10, injection nozzle #50b) through which a gas is supplied ([0076]) is not installed below the first plasma generating part 
(as interpreted in the 112(b) rejection of this limitation: “wherein a gas discharge port through which a gas is supplied is not installed below the entirety of the first plasma generating part” – Karakawa Fig. 10 shows the nozzle #50b disposed only below part of the dielectric window 40w, and not the generator #48), and 
wherein the first plasma generating part is further configured to activate a gas existing in the modification region ([0030]: plasma generated for process gases); 
a second plasma generating part ([0068], [0075] and Fig. 10: plasma generating unit #22 and microwave generator #48) provided in the reaction region (see Fig. 4, each 
a reaction gas supply part ([0076] and Fig. 10, injection nozzle #50b) connected to the second plasma generating part and configured to supply the ammonia gas to the reaction region ([0076]: gas source #51g contains ammonia); 
a second exhaust port ([0077] and Fig. 5, exhaust port #22h) formed below the reaction region ([0077]: formed at the bottom side of the external edge in the lower portion) and configured to evacuate an interior of the vacuum vessel (see Fig. 5, is inside the chamber and is an exhaust device); and 
a controller ([0078] and Fig. 3, controller #60) configured to control a process ([0078]) 

Karakawa does not teach wherein the process includes: repeating a cycle including: supplying the raw material gas to the substrate from the raw material gas supply part; in the reaction region, supplying the ammonia gas to the substrate in the reaction region using the reaction gas supply part without discharging a hydrogen gas to the vacuum vessel while exciting the ammonia gas supplied to the reaction region using the second plasma generating part to generate an active species containing nitrogen and hydrogen and evacuating the reaction region through the second exhaust port, so as to form the nitride film on the substrate using the generated active species containing nitrogen; and  in the modification region, modifying the nitride film by disposing the substrate below the first plasma generating part and activating the hydrogen gas generated in the reaction region using the first plasma generating part.

Karakawa and Kato both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method of Karakawa with that of Kato in order to reduce plasma damage to a substrate by supplying process gases that react to each other in order and performing a plasma process onto the substrate (Kato – [0011]).


However, Yamamoto teaches wherein a flow rate of the hydrogen gas supplied to the modification region is greater than 0 and not more than 0.1 L/min (Yamamoto – [0121]: H2 gas flow rate at 100 sccm; Examiner notes 0.1 standard liter per minute (slm) is equivalent to 100 standard cubic centimeters per minute (sccm)).
Modified Karakawa and Yamamoto both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the hydrogen gas flow rate to between 0 and 0.1 L/min (as taught by Yamamoto), since courts have held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See In re Wertheim, 541 F.sd 257, 191 USPQ 90 (CCPA 1976), and MPEP 2144.05.

To clarify the record, the Examiner notes the preamble limitation: “for forming a nitride film…” is interpreted as an intended use of the “film forming apparatus”. It has been held that if the body of a claim fully and intrinsically sets forth al of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 


Further, the claim limitations “that discharges the raw material gas”, “discharges a purge gas”, “through which a gas is supplied”, “configured to activate a gas existing in the modification region”, “configured to activate a gas existing in the reaction region”, “configured to supply the ammonia gas to the reaction region”, and “configured to evacuate an interior of the vacuum vessel” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Karakawa apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, Karakawa teaches wherein the second exhaust port (Karakawa - [0077] and Fig. 5, exhaust port #22h) is located at a position where an atmosphere of the modification region and an atmosphere of the reaction region are simultaneously exhausted (as rejected under section 112b above: “wherein the second exhaust port is located at a position adjacent the modification region and the reaction region” – see Karakawa Fig. 5, exhaust port #22h is adjacent the modification region and reaction region as duplicated below).

    PNG
    media_image1.png
    473
    533
    media_image1.png
    Greyscale


Regarding claim 3, Karakawa teaches wherein the second exhaust port (Karakawa - [0077] and Fig. 5, exhaust port #22h) is located at a position facing the reaction region and outside the rotary table in a plan view (see as below, exhaust port #22h is located outside the table near the exterior wall; see also [0077]).

    PNG
    media_image1.png
    473
    533
    media_image1.png
    Greyscale


Regarding claim 4, Karakawa teaches wherein the controller (Karakawa - [0078] and Fig. 3, controller #60) is further configured to set a flow rate of the ammonia gas 

Regarding claim 5, Karakawa teaches wherein the modification region includes a first modification region and a second modification region (see annotated Karakawa Fig. 5 below) spaced apart from each other in the circumferential direction of the rotary table (as below, spaced apart in a clockwise direction), and the first plasma generating part is positioned in a corresponding relationship (Examiner interprets as “proximate to”) with each of the first modification region and the second modification region ([0068], [0075] and Fig. 10: plasma generating unit #22 and microwave generator #48 are provided in each modification region).

    PNG
    media_image1.png
    473
    533
    media_image1.png
    Greyscale


Response to Arguments
Applicant is thanked for the amendments to claim 1 to alleviate minor informalities. As such, the objection to claim 1 is withdrawn.

Regarding Applicant’s arguments concerning the first plasma generating part, the limitation as amended (and argued) is currently interpreted as indefinite claim language, in addition to being new matter.
As set forth above, while the disclosure is clear that the gas discharge port is not supplied below the antenna, it is unclear how to interpret the scope of the claim such that the gas discharge port is disposed below the microwave generator (see Fig. 1, microwave generator #37 shown schematically exterior to the chamber and not in a vertical plane with the gas discharge port). As such, this limitation is considered to be indefinite. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “wherein a gas discharge port through which a gas is supplied is not installed below the entirety of the first plasma generating part”. As set forth above in the section 103 rejection of the claim, the aforementioned feature with the corresponding interpretation is taught by the Karakawa reference.

Regarding Applicant’s arguments concerning the controller limitation, the Examiner notes the section 103 rejection has changed to be obvious over Karakawa, Kato, and Yamamoto. While Applicant’s arguments have been carefully considered, they are moot since they do not apply to the newly cited prior art, notably Kato and Yamamoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin Kendall/Primary Examiner, Art Unit 1718